DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fero et al. (US 5781602, hereafter “Fero”) in view of Kasahara et al. (US 5116569, “Kasahara”), and further view of King et al. (Austenitic-Ferritic Steel Weld Joint Failures, Welding Journal, 1982, pg. 302-308, see attached NPL, “King”).
Regarding claim 1, Fero is directed to non-destructive method and apparatus for inspecting metal weld joints in steel reactor vessels (col. 1, lines 8-18). Fero discloses a faulted condition determination method adapted to a welded joint (figs. 1-2- weld joint 12) in which a ferrite steel and another steel are welded together using a weld material (reactor vessel made of steels such as ferritic steels- col. 1, lines 20-29), comprising: detecting a nickel content in a predetermined boundary region of a boundary between the ferrite steel and the weld material (col. 5, lines 36-42; weld inspection- col. 6, lines 21-25; weld joint encompasses boundary region); and determining a faulted condition (brittleness) 
Fero discloses detecting concentrations of nickel or other elements of concern, but does not mention chromium. However, measuring chromium content in a steel weld joint is known in the art, as supported by references of Kasahara and King below.
Analogous to Fero, Kasahara is also directed to embrittlement in reactor vessels made of steels (Title, Background- col. 1, lines 10-15). Kasahara teaches that chromium contributes to improvement in intergranular corrosion resistance, preventing boundary-type stress corrosion cracking (also known as ‘scc’) (col. 1, lines 16-25; col. 4, lines 6-10). Specifically, Kasahara discloses that chromium should not be below about 12%, which is a lower limit of corrosion resistance (col. 4, lines 10-20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to detect a chromium content in the boundary region in the method of Fero because it would 
With respect to detecting content on a ferrite steel material side, King is drawn to examining austenitic to ferritic steel weld joint and performs optical metallographic observations to explain the weld microstructure and subsequent fault/failure mode (abstract, pg. 302). King discloses cross-section of weld joint, wherein a crack is observed on a ferrite steel material side of the boundary between ferrite steel (2.5 Cr0-1Mo Steel) and the weld material (center- fig. 7- pg. 305). Specifically, King teaches determining nickel and chromium profiles across the fusion line and including the ferrite steel material side (see figs. 8-9, pg. 306) in order to identify the failure mechanism (pg. 307). In light of King, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to check nickel and chromium content across the entire weld interface, including ferrite steel side in the method of Fero in order to readily identify potential fault or failure mechanism.
Hence, Fero as modified by Kasahara & King discloses detecting both chromium & nickel in weld joint boundary region, including ferrite steel side, and determining a faulted condition (brittleness or corrosion cracking) of the boundary region based on the chromium content and the nickel content.
Regarding claim 11, Fero discloses a weld inspection apparatus (faulted condition determination device- figs. 1-2) adapted to inspecting metal weld joints in steel reactor vessels (col. 1, lines 8-18), and well capable to inspect a welded joint between ferrite steel and another steel using nickel, comprising: a content 
Examiner notes that claim 11 is drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Furthermore, it is noted that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115. A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus which differentiates it from a prior art apparatus do not structurally limit the claimed device.  
Regarding claim 12, rejection of claim 1 above is incorporated herein concerning the faulted condition determination method. This claim merely differs from claim 1 in reciting a computer-readable storage medium having stored therein a program causing a computer to perform the method steps. Fero teaches utilizing an interface module & a computer 24 for the weld inspection method (fig. 1), wherein the computer includes at least one storage medium having a stored program. Thus, one of ordinary skill in the art would appreciate and understand the method can be easily implemented by a program on a computer. Hence, combination of Fero, Kasahara and King renders this claim obvious. 

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim.
Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new grounds of rejection does not rely on pertinent reference applied in the prior rejection for the matter specifically challenged in the argument. Examiner also notes that instantly amended claims overcome previous 112 rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735